DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to an engine-lubricating system and multiflow pump, in the reply filed on 07/06/2021 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2021.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they fail to comply with the following §1.84 sections.
New corrected drawings in compliance with §1.84(l) are required in this application because the line and text quality, particularly in Figures 1 & 3 but including Figure 2, makes it difficult to determine the structure of the claimed invention, and would result in less than satisfactory reproduction requirements.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
there being a fluidic connection from a working chamber of the displacement piston unit to the cylinder bore, as claimed in Claim 7; the current quality of the figures do not show a sufficient gap between the piston and the bore to allow a fluid connection between the working chamber and the cylinder bore

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In 
The abstract of the disclosure is objected to because the second sentence begins with “According to the teachings, there is a provision…”.  This is considered a phrase which can be implied, as discussed above.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3, 4, 7-9 & 11 are objected to because of the following informalities:
Claim 3, the phrase “the outlet valve devices each consist of” should read --each outlet valve of the at least one outlet valve device consists of--; this corrects antecedent basis and clarifies the subject matter
Claim 4, the phrase “the sleeves of the outlet valve devices” should read --each sleeveat least one outlet valve device
Claim 7, should read --The multiflow pump of Claim 2, wherein each pump piston of the plurality of pump pistons is provided with an elastomer seal bears an axial surface each respective pump pistoneach elastomer seal  lifts off the respective axial surface respective pump piston plurality of cylinder bores 
Claim 11, Line 2, the term “providing,” should be deleted
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2-4 & 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 2, the limitation “the pump head contains a plurality of cylinder bores into which the pump pistons at least partially plunge” is indefinite.  It is not clear which pistons are plunging into which bores, making the limitation indefinite.  For the purpose of examination, the limitation will be interpreted as “the pump head contains a plurality of cylinder bores, each pump piston of the plurality of pump pistons at least partially plunges into a respective cylinder bore of the plurality of cylinder bores.
The limitation “the cylinder bores each receive the outlet valve devices on a side facing away from the pump pistons” is indefinite.  Prior to this limitation, multiple outlet valve devices have not been positively claimed, since Claim 1 claimed “at least one outlet valve device”.  Therefore, the term “the cylinder bores” lacks antecedent basis.  Additionally, it is not clear which cylinder bores receive which outlet valve devices.  For the purpose of examination, the limitation will be interpreted as “each cylinder bore of the plurality of cylinder bores receive an outlet valve device of the at least one outlet valve device on a side of each cylinder bore facing away from the pump pistons”.
As to Claim 7, the limitation “there being a fluidic connection from a working chamber of the displacement piston unit to the cylinder bore”, in Lines 5-6, is indefinite.  Instant application Figures 1 & 3 appear to show the displacement piston unit 3 within the working chamber 29, where the working chamber is formed by the pump head 4.  Therefore, it is not clear what constitutes the working chamber, making the limitation indefinite.  Additionally, Claim 1 defines the displacement piston unit as “configured in one piece”.  Therefore it is not clear how the 
As to Claim 8, the limitation “the pump head has a suction line connection which is fluidically connected to the working chamber on a suction side”, is indefinite.  It is not clear which structure the suction side is part of, making the limitation indefinite.  For the purpose of examination, the suction side will be interpreted as part of the pump head.

Allowable Subject Matter
Claims 1, 5, 6, & 11 are allowed.
As to Claims 1 & 11, the prior art of record teaches electromagnetically actuated multiflow pumps with multiple pistons as part of a displacement piston unit, as described in Claims 1 & 11, but does not teach “the displacement piston unit is configured in one piece”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Christian (EP0449692 - see attached translation).  However, Christian describes a displacement piston unit 5/19, but teaches away from making the displacement piston unit integrated into one piece.  Christian Paragraph 0035 specifically describes the benefits of not integrating the displacement piston unit into one piece, by stating it is beneficial to replace cartridges 5 with other cartridges containing pistons of different diameters to vary the pump flow rate.  As such, it would not be obvious to one of ordinary skill in the art to modify Christian without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claims 1 & 11, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 5 & 6 depend on Claim 1, and are therefore also allowable.
Claims 2-4 & 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asayama (2017/0096987) describes a multi piston pump, but it also would not be obvious to modify the displacement piston unit without significant structural modification which would prevent the pump from operating as designed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746